Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claims 1, 10, and 15 require “at least one finger-safe and/or tool-safe terminal” described as “the finger-safe and/or tool-safe terminals 60 are PT-4 (32 amp), PT-10 (57 amp), PT-16 (76 amp), and PT-35 (125 amp) terminals available from Phoenix Contact” (spec. ¶[019], ll. 12-14).  The description includes for “[r]eleasing the conductor” by “[p]ush down the push button using a bladed screwdriver to release the conductor.”   So how the terminal disclosed meets the “tool-safe” description of Applicant’s claimed finger-safe and/or tool-safe terminal? (Phoenix, Terminal Blocks (Application note 108769_en_01, dated 4/9/19).


	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 58 (¶[017], l. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
a.	Claim 1, line 5; Claim 10, line 6; and Claim 15, line 7, “the opening” should be “the at least one worker-accessible opening”;
b.	Claim 1, lines 5-6; Claim 4, line 1; Claim 5, lines 1-2 and 2-3; Claim 10, lines 7 and 11; Claim 15, lines 8, 11, 12, and 13; and Claim 18, line 4, “the enclosure pass-through opening” should be “the at least one enclosure pass-through opening”;
c.	Claim 1, lines 6-7; Claim 4, lines 1-2; Claim 5, lines 2 and 3; Claim 10, lines 7-8 and 11; Clam 15, lines 8-9, 11-12, 12-13, and 13-14; and Claim 
d.	Claim 6, line 3, “each finger-safe and/or tool-safe terminal” should be “each of the finger-safe and/or tool-safe terminals”;  
e.	Claim 8, lines 1-2; and Claim 20, lines 1-2, ”the finger-safe and/or tool-safe terminal to receive a conductor” should be “each of the at least one finger-safe and/or tool-safe terminal to receive a respective conductor”;  
f.	Claim 9, lines 1-2; Claim 14, line 1, ”the finger-safe and/or tool-safe terminal” should be “each of the at least one finger-safe and/or tool-safe terminal”;  and
g.	Claim 10, line 10 and 12-13; Claim 13, line 1, ”the finger-safe and/or tool-safe terminal” should be “the at least one finger-safe and/or tool-safe terminal”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

b.	Claim 6, lines 1-2 requires “a plurality of breakers.”  Are these “breakers” include or in addition to “at least one breaker” of claim 1, line 2 and/or “a breaker” of claim 1, lines 9-10?
c.	Claim 6, lines 2-3 requires “a plurality of finger-safe and/or tool-safe terminals.”  Are these “finger-safe and/or tool-safe terminals include ort in addition to “at least one finger-safe and/or tool-safe terminal” of claim 1, line 9?
d.	Claim 6, line 4 requires “a unique breaker.”  Is this “breaker” include or in addition to “at least one breaker” of claim 1, line 2, “a breaker” of claim 1, lines 9-10 and “a plurality of breakers” of claim 6, lines 1-2?
e.	Claim 10, line 10 requires “a breaker.”  Is this “breaker” included or in addition to “at least one breaker” of line 4?
f.	Claim 11, lines 1-2 requires “a plurality of breakers.”  Are these “breakers” include or in addition to “at least one breaker” of claim 10, line 4 and/or “a breaker” of claim 10, line 10?
g.	Claim 11, lines 2-3 requires “a plurality of finger-safe and/or tool-safe terminals.”  Are these “finger-safe and/or tool-safe terminals include ort in addition to “at least one finger-safe and/or tool-safe terminal” of claim 10, line 9?


i.	Claim 15, line 11 requires “a breaker.”  Is this “breaker” included or in addition to “at least one breaker” of line 2?
j.	Claim 18, lines 1-2 requires “a plurality of breakers.”  Are these “breakers” include or in addition to “at least one breaker” of claim 1, line 2 and/or “a breaker” of claim 15, line 11?
k.	Claim 18, lines 2-3 requires “a plurality of finger-safe and/or tool-safe terminals.”  Are these “finger-safe and/or tool-safe terminals include ort in addition to “at least one finger-safe and/or tool-safe terminal” of claim 15, line 10? and
l.	Claim 18, line 4 requires “a unique breaker.”  Is this “breaker” include or in addition to “at least on breaker” of claim 15, line 2, “a breaker” of claim 15, line 11 and “a plurality of breakers” of claim 15, lines 1-2?
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haskins (US 2018/0366929).

With respect to Claim 10, Haskins teaches a method for improving the safety of an electrical installation (fig. 3), the method comprising: providing a top hat (“top hat” is not given any patentable weight because “top hat” is not recited in the body of claim”) enclosure (fig. 3, 308) for use with an electrical panel (304), the electrical panel including at least one breaker (312) and at least one panel pass-through aperture (aperture for 302 in side of 304), the top hat enclosure comprising a housing (housing of 306) having at least one worker-accessible opening (opening for 308), a cover (308) configured to cover the opening, and at least one enclosure pass-through aperture (aperture for 302 on lower side of 306), wherein the enclosure pass-through aperture is . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-15 and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Foley (US 6,570,754) and Phoenix, Terminal Blocks (Application note 108769_en_01, dated 4/9/19).
With respect to Claim 1, Foley teaches a top hat (no structure of “top hat” in the body of the claim) enclosure (fig. 1, 53) for use with an electrical panel (3), the electrical panel including at least one breaker (29m,29) and at least one panel pass-through aperture (col. 4, l. 59, when knockout removed), the top hat enclosure comprising: a housing (55,57,59,61,63,65) having at least one worker-accessible opening (col. 4, ll. 
With respect to Claim 10, Foley teaches a method for improving the safety of an electrical installation (see fig. 1), the method comprising: providing a top hat enclosure (53) for use with an electrical panel (3), the electrical panel including at least one breaker (29) and at least one panel pass-through aperture (col. 4, l. 59, when knockout removed), the top hat enclosure comprising a housing (55,57,59,61,63,65) having at least one worker-accessible opening (col. 4, ll. 44-46, opening by removing 89), a cover (89) configured to cover the opening, and at least one enclosure pass-through aperture (83), wherein the enclosure pass-through aperture is configured to align (see fig. 1) with the panel pass-through aperture, and wherein the housing is configured to be disposed adjacent (see fig. 1) the electrical panel, and at least one terminal (51); and wiring the terminal to a breaker (29) in the electrical panel through the enclosure pass-through 
With respect to Claim 15, Foley teaches an electrical panel system (fig. 1) comprising: an electrical panel (3) including at least one breaker (29m,29) and at least one panel pass-through aperture (col. 4, l. 59, when knockout removed); and a top hat (no specific structure of “top hat” is being claimed) enclosure (53) disposed adjacent (see fig. 1) the electrical panel, the top hat enclosure including a housing (55,57,59,61,63,65) having at least one worker-accessible opening (col. 4, ll. 44-46, opening by removing 89), a cover (89) configured to cover the opening, and at least one enclosure pass-through aperture (83), wherein the enclosure pass-through aperture is aligned (see fig. 1, allows 97h to pass thru) with the panel pass-through aperture, and at least one terminal (51) configured to be wired to a breaker (29) in the electrical panel through the enclosure pass-through aperture and the panel pass-through aperture, wherein the enclosure pass-through aperture abuts (see fig. 1) the panel pass-through aperture, and wherein the enclosure pass-through aperture and the panel pass-through aperture are sealed with a cable entry plate (col. 4, l. 59).  Foley fails to disclose at least one finger-safe and/or tool-safe terminal.  Phoenix teaches at least one finger-safe 
With respect to Claim 5, Foley further teaches the enclosure pass-through aperture abuts (see fig. 1) the panel pass-through aperture, and wherein the enclosure pass-through aperture and the panel pass-through aperture are sealed with a cable entry plate (col. 4, l. 59).  
With respect to Claims 6, 7, 18 and 19, Foley further teaches the electrical panel includes a plurality of breakers (29,29m), the housing further comprising a plurality of finger-safe and/or tool-safe terminals (51s), wherein each finger-safe and/or tool-safe terminal is configured to be wired to a unique breaker (fig. 1, left 51 wires to 29m, right 51 wired to 29) in the electrical panel through (see fig. 1) the enclosure pass-through aperture and the panel pass-through aperture.  Foley fails to disclose a plurality of finger-safe and/or tool-safe terminals.  Phoenix teaches a plurality of finger-safe and/or tool-safe terminals (see picture at top of p. 1 and para. fig. 3 and 4.3 describing their part number PT-X or PT-XX) (claims 6 and 18) and the plurality of finger-safe and/or tool- safe terminals includes terminals with different ratings (see picture at top of p. 1 and fig. 13) (claims 7 and 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring for terminals having varying current ratings.

With respect to Claims 9 and 14, Foley discloses the claimed invention including the terminal is configured without (see fig. 1) a bus bar.  Foley fails to disclose at least one finger-safe and/or tool-safe terminal.  Phoenix teaches at least one finger-safe and/or tool-safe terminal (para. fig. 3 and 4.3 describing their part number PT-X or PT-XX, note the terminals of Phoenix do not include a bus bar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring.
With respect to Claims 11 and 12, Foley discloses the claimed invention including the electrical panel includes a plurality of breakers (29,29m), the housing further comprises a plurality of terminals (51s), and wherein each terminal is wired (using 97h) to a unique breaker (29) in the electrical panel through the enclosure pass-through aperture and the panel pass-through aperture.  Phoenix teaches a plurality of finger-safe and/or tool-safe terminals (see picture at top of p. 1 and para. fig. 3 and 4.3 describing their part number PT-X or PT-XX) (claims 11) and the plurality of finger-safe 
Claims 2, 3, 16 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Foley (US 6,570,754) and Phoenix, Terminal Blocks (Application note 108769_en_01, dated 4/9/19) and Hudson (US 5,023,404).
Foley discloses the claimed invention except for a covered gutter.  Hudson teaches a covered gutter (10 covered by 36,46) within the top hat enclosure (14) to accommodate a feeder (see wires in fig. 2) (claims 2 and 16) and the housing includes right (fog. 1, 10 right) and left (fig. 1, 10 left) interior regions, and wherein the covered gutter is interchangeable (see fig. 3, 10 right can be rotated 180° into position on left) between the right and left interior regions (claims 3 and 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley and Phoenix with the gutter of Hudson for the purpose of “holding, supporting, retaining and distributing conductors in an orderly manner” (col. 1, ll. 11-12).  Hudson fails to disclose a feeder passing through the top hat enclosure to the electrical panel.  The combination of Foley and Hudson would route the feeder (311,312
Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Foley (US 6,570,754) and Phoenix, Terminal Blocks (Application note 108769_en_01, dated 4/9/19) and Pouliot (US 5,784,249).
Foley discloses the claimed invention except for the enclosure pass-through aperture is connected to the panel pass-through aperture with a conduit.  Pouliot teaches the enclosure pass-through aperture (for 76 in lower side of 20) is connected to the panel pass-through aperture (74) with a conduit (col. 10, l. 24).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley and Phoenix with the conduit of Pouliot for the purpose of allowing the top hat enclosure to be of an alternate separate construction (col. 10, l. 23).  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,848,951 discloses a plurality of finger-safe and/or tool-safe terminals mounted on a top hat support rail.  US 6,945,815 discloses a plurality of finger-safe and/or tool-safe terminals. US 8,908,355 and 6,920,038 disclose discloses a pair of enclosures with in-line wire pass-through apertures in between.  US 5,574,622 and 2010/0232093 disclose a pair of enclosures with a conduit inbetween.  US 2015/0249328 discloses an enclosure with in-line wire pass-through apertures. US 8,908,355 and KR 10-2016-0126339 disclose an enclosure with opposing wire gutters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/16/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835
	
	
1. A top hat enclosure for use with an electrical panel, the electrical panel including at least one breaker and at least one panel pass-through aperture, the top hat enclosure comprising: a housing having at least one worker-accessible opening, a cover configured to cover the opening, and at least one enclosure pass-through aperture, 
2. The top hat enclosure of claim 1, further comprising a covered gutter within the top hat enclosure to accommodate a feeder passing through the top hat enclosure to the electrical panel.  
3. The top hat enclosure of claim 2, wherein the housing includes right and left interior regions, and wherein the covered gutter is interchangeable between the right and left interior regions.  
4. The top hat enclosure of claim 1, wherein the enclosure pass-through aperture is connected to the panel pass-through aperture with a conduit.  
5. The top hat enclosure of claim 1, wherein the enclosure pass-through aperture abuts the panel pass-through aperture, and wherein the enclosure pass- through aperture and the panel pass-through aperture are sealed with a cable entry plate.  
6. The top hat enclosure of claim 1, wherein the electrical panel includes a plurality of breakers, the housing further comprising a plurality of finger-safe and/or tool- safe terminals, wherein each finger-safe and/or tool-safe terminal is configured to be wired to a unique breaker in the electrical panel through the enclosure pass-through aperture and the panel pass-through aperture.  
7. The top hat enclosure of claim 6, wherein the plurality of finger-safe and/or tool-safe terminals includes terminals with different ratings.  

9. The top hat enclosure of claim 1, wherein the finger-safe and/or tool-safe terminal is configured without a bus bar.  
10. A method for improving the safety of an electrical installation, the method comprising: providing a top hat enclosure for use with an electrical panel, the electrical panel including at least one breaker and at least one panel pass-through aperture, the top hat enclosure comprising a housing having at least one worker-accessible opening, a cover configured to cover the opening, and at least one enclosure pass-through aperture, wherein the enclosure pass-through aperture is configured to align with the panel pass- through aperture, and wherein the housing is configured to be disposed adjacent the electrical panel, and at least one finger-safe and/or tool-safe terminal; and wiring the finger-safe and/or tool-safe terminal to a breaker in the electrical panel through the enclosure pass-through aperture and the panel pass-through aperture such that a worker can access a circuit in the electrical panel via the finger-safe and/or tool- safe terminal in the top hat enclosure without opening the electrical panel.  
11. The method of claim 10, wherein the electrical panel includes a plurality of breakers, the housing further comprises a plurality of finger-safe and/or tool-safe terminals, and wherein each finger-safe and/or tool-safe terminal is wired to a unique breaker in the electrical panel through the enclosure pass-through aperture and the panel pass-through aperture.  
12. The method of claim 11, wherein the plurality of finger-safe and/or tool- safe terminals includes terminals with different ratings.  

14. The method of claim 10, wherein the finger-safe and/or tool-safe terminal is configured without a bus bar.  
15. An electrical panel system comprising: an electrical panel including at least one breaker and at least one panel pass-through aperture; and a top hat enclosure disposed adjacent the electrical panel, the top hat enclosure including a housing having at least one worker-accessible opening, a cover configured to cover the opening, and at least one enclosure pass-through aperture, wherein the enclosure pass-through aperture is aligned with the panel pass-through aperture, and at least one finger-safe and/or tool-safe terminal configured to be wired to a breaker in the electrical panel through the enclosure pass-through aperture and the panel pass-through aperture, wherein the enclosure pass-through aperture abuts the panel pass-through aperture, and wherein the enclosure pass-through aperture and the panel pass-through aperture are sealed with a cable entry plate.  
16. The system of claim 15, further comprising a covered gutter within the top hat enclosure to accommodate a feeder passing through the top hat enclosure to the electrical panel.  
17. The system of claim 16, wherein the housing includes right and left interior regions, and wherein the covered gutter is interchangeable between the right and left interior regions.  
18. The system of claim 15, wherein the electrical panel includes a plurality of breakers, the housing further comprising a plurality of finger-safe and/or tool-safe 
19. The system of claim 18, wherein the plurality of finger-safe and/or tool- safe terminals includes terminals with different ratings.  
20. The system of claim 15, wherein the finger-safe and/or tool-safe terminal is configured to receive a conductor from an installed building circuit.